DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Drawings

The drawings are objected to because the unlabeled rectangular box(es) shown in the drawings should be provided with descriptive text labels (Figs. 1-3 and 5-8).  
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “fluid cartridge translation mechanism” (claims 11, 16), “substrate holder” (claims 11, 16), “maintenance station” (claims 11, 16), “maintenance platform” (claims 11, 16) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections

Claims 1, 2, and 16 are objected to because of the following informalities:
Claims 1 and 2, “receptable” is misspelled and should be – receptacle --.
Claim 16, “fluid droplet dispense cartridge” (line 1) should be – fluid droplet ejection cartridge --.
Appropriate correction is required.

	Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970);and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321 may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 2 of U.S. Patent No. 2021/0247411 (Jones) in view of Hubler et al. (US 2007/0097173). Jones claims:
Regarding claim 1, a removable maintenance fluid holder (removable trough, claim 1, line 2; claim 2) for a digital dispense system (claim 1), comprising a housing (housing of trough, claim 1, line 2) having a fluid receptacle end (trough end) wherein the fluid receptacle end (trough end) further comprises a fluid receptable (trough) for holding fluid dispensed from a fluid droplet ejection head of a fluid droplet cartridge in the digital dispense system (claim 1, line 4), wherein the removable maintenance fluid holder is configured to be inserted and removed from the digital dispense system (claim 2).
While Jones does not claim a housing having a handle end and a fluid receptacle end distal from the handle end, wherein the removable maintenance fluid holder is configured to be inserted and removed from the digital dispense system on a periodic basis, the limitations would have been obvious in view of Hubler et al. since Hubler et al. discloses a housing (1331, Fig. 4) having a handle end (13313 end, Fig. 4) and a fluid receptacle end (ink sump 133 end, Fig. 4) distal from the handle end (13313 end, Fig. 4), wherein the removable maintenance fluid holder is configured to be inserted and removed from the digital dispense system on a periodic basis (paragraph 0042, lines 2-5).

Claims 11-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7 of U.S. Patent No. 2021/0247411 (Jones) in view of Murcia et al. (US 2003/0071870) and Hubler et al. (US 2007/0097173). Jones claims:
Regarding claim 11, a digital dispense system for ejection of fluids onto a substrate (claim 7), the digital dispense system comprising:
a housing unit (claim 7, line 3);
a fluid droplet ejection cartridge disposed in the housing unit, the fluid droplet ejection cartridge comprising one or more fluids and being disposed on a fluid cartridge translation mechanism for moving the fluid droplet ejection cartridge back and forth in an X-direction within the housing unit (claim 7, lines 4-9);
a substrate holder (support for substrate) for holding the substrate during fluid dispensing of the one or more fluids onto the substrate (claim 7, lines 1-2); and
a maintenance station disposed in the housing unit offset from the substrate holder for periodic maintenance of the fluid droplet ejection cartridge (claim 7, lines 10-14), wherein the housing unit further comprises an opening therein for insertion and removal of the removable maintenance fluid holder (implied by claim 7, lines 12-14),
the maintenance station further comprising a maintenance platform and a removable maintenance fluid holder (claim 7, lines 12-14) having a fluid receptacle (claim 7, line 12).
However, while Jones does not claim a substrate holder for holding the substrate below the fluid droplet ejection cartridge during fluid dispensing of the one or more fluids onto the substrate, the limitations would have been obvious in view of Murcia et al., since Murcia et al. discloses a substrate holder (paragraph 0071, lines 1-3) for holding the substrate (print media) below the fluid droplet ejection cartridge during fluid dispensing of the one or more fluids onto the substrate (paragraph 0003, lines 6-12).
While Jones does not claim a housing having a handle end and a fluid receptacle end distal from the handle end, the limitations would have been obvious in view of Hubler et al. since Hubler et al. discloses a housing (1331, Fig. 4) having a handle end (13313 end, Fig. 4) and a fluid receptacle end (ink sump 133 end, Fig. 4) distal from the handle end (13313 end, Fig. 4) for servicing a printhead.

Claim 16 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 11 and 14 of U.S. Patent No. 2021/0247411 (Jones) in view of Murcia et al. (US 2003/0071870) and Hubler et al. (US 2007/0097173). Jones claims:
Regarding claim 16, a method for maintaining a fluid droplet dispense cartridge in a digital fluid dispense system (claim 11), the method comprising:
providing a housing unit and a fluid droplet ejection cartridge disposed in the housing unit, the fluid droplet ejection cartridge comprising one or more fluids and being disposed on a fluid cartridge translation mechanism for moving the fluid droplet ejection cartridge back and forth in an X-direction within the housing unit (claim 11, lines 4-10);
and a maintenance station disposed in the housing unit offset from the substrate holder (maintenance reservoir is disposed in micro-well plate holder, claim 11, lines 13-15) for periodic maintenance of the fluid droplet ejection cartridge (claim 11, lines 19-20), the maintenance station comprising a maintenance platform (claim 11, lines 13-14) and a removable maintenance fluid holder (claim 14) having a fluid receptacle, wherein the fluid receptacle is disposed on the maintenance platform (claim 11, lines 13-15);
periodically moving the fluid droplet ejection cartridge to the maintenance station (claim 11, lines 19-20); and
ejecting fluid from the fluid droplet ejection cartridge onto the removable maintenance fluid holder for a predetermined period of time (claim 11, lines 21-22).
However, while Jones does not claim a substrate holder for holding the substrate below the fluid droplet ejection cartridge during fluid dispensing of the one or more fluids onto the substrate, the limitations would have been obvious in view of Murcia et al., since Murcia et al. discloses a substrate holder (paragraph 0071, lines 1-3) for holding the substrate (print media) below the fluid droplet ejection cartridge during fluid dispensing of the one or more fluids onto the substrate (paragraph 0003, lines 6-12).
While Jones does not claim a housing having a handle and a fluid receptacle distal from the handle, the limitations would have been obvious in view of Hubler et al. since Hubler et al. discloses a housing (1331, Fig. 4) having a handle (13313, Fig. 4) and a fluid receptacle (ink sump 133, Fig. 4) distal from the handle (13313, Fig. 4) for servicing a printhead.

Claim Interpretation

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph: 
(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and 
(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: “fluid cartridge translation mechanism” (claims 11 and 16). 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  
Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: relationships between elements of the digital fluid dispense system. The digital fluid dispense system comprises the removable maintenance fluid holder but not a combination of elements that are structurally related. 

Note Regarding 35 USC § 101

Pursuant to the 2019 Revised Patent Subject Matter Eligibility Guidance, the following analysis is made:
Under step 1 of the Guidance, the claims fall within a statutory category.
Under step 2A, prong 1, the claims do not include an abstract idea.
Thus, the claims are patent eligible under 35 USC 101.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-6 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hubler et al. (US 2007/0097173).

Regarding claim 1, Hubler et discloses a removable maintenance fluid holder (holder 131, paragraph 0042; Fig. 4) for a digital dispense system (1), comprising a housing (1331, Fig. 4) having a handle end (13313 end, Fig. 4) and a fluid receptacle end (ink sump 133 end, Fig. 4) distal from the handle end (13313 end, Fig. 4), wherein the fluid receptacle end further comprises a fluid receptable (ink sump 133, Fig. 4) for holding fluid (ink sump 133, paragraph 0042, lines 1-2; Fig. 4) dispensed from a fluid droplet ejection head (110; paragraph 0046, lines 2-4) of a fluid droplet cartridge (11) in the digital dispense system (13311 sits in ink sump 133, Fig. 4), wherein the removable maintenance fluid holder is configured to be inserted and removed from the digital dispense system on a periodic basis (paragraph 0042, lines 2-5).

Regarding claim 2, Hubler et discloses the fluid receptable further comprises an absorbent pad (13311) disposed therein (Fig. 4).

Regarding claim 3, Hubler et discloses the absorbent pad is comprised of absorbent fibers (nonwoven 13311).

Regarding claim 4, Hubler et discloses the housing and absorbent pad are disposable (replaceable, paragraph 0042, lines 4-5).

Regarding claim 5, Hubler et discloses the housing is configured to be inserted and removed through a front opening in the digital dispense system (paragraph 0042, lines 2-5).

Regarding claim 6, Hubler et discloses the housing comprises an elongate housing (Fig. 4).

Regarding claim 10, Hubler et discloses a digital fluid dispense system (1) comprising the removable maintenance fluid holder (Fig. 1).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-9, 11-16, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Hubler et al. in view of Murcia et al. (US 2003/0071870).

Regarding claim 7, while Hubler et does not disclose the housing is configured to be inserted and removed through a side opening in the digital dispense system, Hubler et discloses the housing is configured to be inserted and removed through a front opening in the digital dispense system (paragraph 0042, lines 2-5).

Thus, Hubler et discloses the claimed invention except for the housing is configured to be inserted and removed through a side opening in the digital dispense system. It would have been obvious to one having ordinary skill in the art at the time the invention was made to configure the housing to be inserted and removed through a side opening, instead of a front opening since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70 C (CCPA 1950).

Regarding claim 8, while Hubler et al. does not disclose the housing comprises an L-shaped housing, Hubler et al. discloses the housing comprises an elongated housing (Fig. 4). Thus, it would have been obvious to one having ordinary skill in the art at the time the invention was made to configure the housing to comprise an L-shaped housing, instead on an elongate housing since it has been held that changing a shape of a claimed element was a matter of choice which a person of ordinary skill in the art would have found obvious. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).

Regarding claim 9, Hubler et al. does not disclose the fluid receptacle is divided into two or more discrete fluid containing segments.

Murcia et al. discloses a fluid receptacle (spittoon reservoir 404, Fig. 5) is divided into two or more discrete fluid containing segments (404’s, Fig. 5).

Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to provide Hubler et al. with a fluid receptacle is divided into two or more discrete fluid containing segments as disclosed by Murcia et al. for the purpose of servicing printheads.

Regarding claim 11, Hubler et discloses a digital dispense system (1, Fig. 1) for ejection of fluids onto a substrate (letter, paragraph 0010, line 2), the digital dispense system comprising:
a housing unit (housing of 1);
a fluid droplet ejection cartridge (11) disposed in the housing unit (1, Fig. 2), the fluid droplet ejection cartridge (11) comprising one or more fluids (ink) and being disposed on a fluid cartridge translation mechanism (first displacement device, paragraph 0009, lines 10-12) for moving the fluid droplet ejection cartridge back and forth in an X-direction (pivot direction) within the housing unit (paragraph 0009, lines 10-12; the printhead is an integral part of the printing module, paragraph 0011, lines 9-10);
a substrate holder (letter transport, paragraph 0010, lines 1-5) for holding the substrate (paragraph 0033, line 13) during fluid dispensing of the one or more fluids onto the substrate (paragraph 0033, lines 10-14);
a maintenance station (13) disposed in the housing unit (Fig. 1) offset from the substrate holder for periodic maintenance of the fluid droplet ejection cartridge (paragraph 0009, lines 10-12), the maintenance station further comprising a maintenance platform (131, Fig. 3)  and a removable maintenance fluid holder (1331) having a handle (13313) and a fluid receptacle (ink sump 133) distal from the handle (Fig. 4) disposed on the maintenance platform (paragraph 0042, line 2-3); wherein the housing unit further comprises an opening therein for insertion and removal of the removable maintenance fluid holder (paragraph 0042, lines 2-3).
Hubler et does not disclose the substrate holder for holding the substrate below the fluid droplet ejection cartridge during fluid dispensing of the one or more fluids onto the substrate.
	Murcia et al. discloses a substrate holder (paragraph 0071, lines 1-3) for holding the substrate (print media) below the fluid droplet ejection cartridge during fluid dispensing of the one or more fluids onto the substrate (paragraph 0003, lines 6-12).

Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to provide Hubler et al. with a substrate holder for holding the substrate below the fluid droplet ejection cartridge as disclosed by Murcia et al. for the purpose of printing.

Regarding claim 12, Hubler et discloses the removable maintenance fluid holder (13311) is disposable (replaceable, paragraph 0042, lines 4-5).

Regarding claim 13, Hubler et discloses the removable maintenance fluid holder is configured to be inserted and removed through a front opening in the housing unit (paragraph 0042, lines 2-5).

While Hubler et does not disclose the removable maintenance fluid holder is configured to be inserted and removed through a side opening in the housing unit, the limitation is recited in the alternate form. Thus, the limitation is an optional limitation.

Nevertheless, while Hubler et does not disclose the housing is configured to be inserted and removed through a side opening in the digital dispense system, Hubler et discloses the housing is configured to be inserted and removed through a front opening in the digital dispense system (paragraph 0042, lines 2-5).

Thus, Hubler et discloses the claimed invention except for the housing is configured to be inserted and removed through a side opening in the digital dispense system. It would have been obvious to one having ordinary skill in the art at the time the invention was made to configure the housing to be inserted and removed through a side opening, instead of a front opening since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70 C (CCPA 1950).

Regarding claim 14, Hubler et discloses the removable maintenance fluid holder comprises an elongate housing (Fig. 4) having the handle (13313) and the fluid receptacle (ink sump 133) (Fig. 4), wherein the fluid receptacle comprises an absorbent pad (13311) disposed therein (Fig. 4).

Regarding claim 15, Hubler et discloses the removable maintenance fluid holder comprises a housing (1331, Fig. 4) having the handle (13313, Fig. 4) and the fluid receptacle (ink sump 133, Fig. 4), wherein the fluid receptacle comprises an absorbent pad (13311) disposed therein (Fig. 4).

While Hubler et al. does not disclose the housing comprises an L-shaped housing, Hubler et al. discloses the housing comprises an elongated housing (Fig. 4). Thus, it would have been obvious to one having ordinary skill in the art at the time the invention was made to configure the housing to comprise an L-shaped housing, instead on an elongate housing since it has been held that changing a shape of a claimed element was a matter of choice which a person of ordinary skill in the art would have found obvious. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).

Regarding claim 16, Hubler et discloses a method (Fig. 2) for maintaining a fluid droplet cartridge (11) in a digital fluid dispense system (1), the method comprising:
providing a housing unit (housing unit of 1) and a fluid droplet ejection cartridge (11) disposed in the housing unit (housing unit of 1), the fluid droplet ejection cartridge (11) comprising one or more fluids (ink) and being disposed on a fluid cartridge translation mechanism (first displacement device, paragraph 0009, lines 10-12) for moving the fluid droplet ejection cartridge back and forth in an X-direction (pivot direction) within the housing unit (paragraph 0009, lines 10-12; the printhead is an integral part of the printing module, paragraph 0011, lines 9-10); a substrate holder (letter transport, paragraph 0010, lines 1-5) for holding the substrate (paragraph 0033, line 13) during fluid dispensing of the one or more fluids onto the substrate (paragraph 0033, lines 10-14);
and a maintenance station (13) disposed in the housing unit offset from the substrate holder for periodic maintenance of the fluid droplet ejection cartridge (paragraph 0009, lines 10-12), the maintenance station (13) comprising a maintenance platform (131) and a removable maintenance fluid holder (1331) having a handle (13313) and a fluid receptacle (ink sump 133) distal from the handle (Fig. 4), wherein the fluid receptacle (133) is disposed on the maintenance platform (paragraph 0042, lines 2-3);
periodically moving the fluid droplet ejection cartridge to the maintenance station (paragraph 0009, lines 10-12); and
ejecting fluid from the fluid droplet ejection cartridge onto the removable maintenance fluid holder for a predetermined period of time (paragraph 0046, lines 3-4).

Hubler et does not disclose the substrate holder for holding the substrate below the fluid droplet ejection cartridge during fluid dispensing of the one or more fluids onto the substrate.

Murcia et al. discloses a substrate holder (paragraph 0071, lines 1-3) for holding the substrate (print media) below the fluid droplet ejection cartridge during fluid dispensing of the one or more fluids onto the substrate (paragraph 0003, lines 6-12).

Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to provide Hubler et al. with a substrate holder for holding the substrate below the fluid droplet ejection cartridge as disclosed by Murcia et al. for the purpose of printing.

Regarding claim 18, Hubler et al. discloses the predetermined period of time is a period of time sufficient to clean nozzles on the fluid droplet ejection cartridge (in cleaning region IV, paragraph 0046, lines 1-4).

Regarding claim 19, while Hubler et al. does not expressly disclose the predetermined period of time is a period of time sufficient to empty fluid from the fluid droplet ejection cartridge, Hubler et al. discloses spraying clear ink to clean the printhead (paragraph 0046, lines 1-4). It would have been obvious to empty the clear ink during the predetermined period of time while cleaning the printhead for refilling the print cartridge with printing ink.

Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to provide Hubler et al. with a period of time sufficient to empty fluid from the fluid droplet ejection cartridge for the purpose of refilling the print cartridge with printing ink.

	Allowable Subject Matter

Claim 17 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

	Reasons For Allowance

The following is an examiner’s statement of reasons for allowance:
The combination as claimed wherein a method for maintaining a fluid droplet cartridge in a digital fluid dispense system comprising (i) ejecting fluid until the first segment is full of waste fluid, (ii) indexing the fluid droplet ejection cartridge to a next segment of the two or more segments and ejecting fluid into the next segment until the next segment is full, repeating step (ii) until all segments are full (claim 17) is not disclosed, suggested, or made obvious by the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Coffy et al. (US 5,806,994) discloses a mailing machine having ink jet printing and maintenance system (Abstract). Coffy et al. further discloses a substrate holder (Fig.1) for holding the substrate (envelope) below the fluid droplet ejection cartridge (110a, 110b) during fluid dispensing of the one or more fluids onto the substrate (column 8, lines 30-33).
Fajour (US 6,390,577) discloses a franking machine includes an inkjet print head including a row of nozzles operated selectively to print a postal mark on a mail item passing under the print head (Abstract, lines 1-3).
Murcia et al. discloses a fluid receptacle (spittoon reservoir 404, Fig. 5) is divided into two or more discrete fluid containing segments (404’s, Fig. 5). Murcia et al. discloses (i) ejecting fluid from the fluid droplet ejection cartridge into a first segment of the two or more segments of the removable maintenance fluid holder (paragraph 0048, lines 2-3).
Hubler et al. discloses (iv) removing the disposable maintenance fluid holder from the housing unit, and disposing of the removable maintenance fluid holder (paragraph 0042, lines 2-3, the maintenance fluid holder is replaceable, (paragraph 0042, lines 2-3).
However, Murcia et al. in combination with Hubler et al. does not disclose ejecting fluid until the first segment is full of waste fluid, (ii) indexing the fluid droplet ejection cartridge to a next segment of the two or more segments and ejecting fluid into the next segment until the next segment is full, repeating step (ii) until all segments are full.

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Nghiem whose telephone number is (571) 272-2277.  The examiner can normally be reached on M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached at (571) 272-2302.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/MICHAEL P NGHIEM/Primary Examiner, Art Unit 2862                                                                                                                                                                                                        July 24, 2022